                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                         WILLIAM DAVID BUSH,
                                   5                                                        Case No. 3:19-mc-80062-EJD
                                                        Plaintiff,
                                   6                                                        ORDER DENYING MOTION FOR DE
                                                 v.                                         NOVO REVIEW
                                   7
                                         CARDTRONICS INC., et al.,                          Re: Dkt. No. 7
                                   8
                                                        Defendants.
                                   9

                                  10          Plaintiff William David Bush filed in this district an application to conduct discovery for

                                  11   litigation that is before courts in Mexico and that concerns ATMs in Mexico. Dkt. 1. The matter

                                  12   was assigned to a magistrate judge, who denied the application. Dkt. 6. Mr. Bush filed a
Northern District of California
 United States District Court




                                  13   declination to proceed before a magistrate judge, and now moves the court for de novo of the

                                  14   magistrate judge’s order. Dkt. 4, 7. For the reasons discussed below, the court denies the motion.

                                  15          As an initial matter, the court will not consider Mr. Bush’s motion under de novo review.

                                  16   He contends that, pursuant to 28 U.S.C. § 636 and General Order 42, the magistrate judge’s order

                                  17   was dispositive and should have been considered by a district judge. Dkt. 7 at 1. He is incorrect.

                                  18   The application is a series of discovery requests; it is not dispositive. As such, neither 28 U.S.C. §

                                  19   636(b)(1)(A) nor General Order 42 prohibited the magistrate judge from considering and deciding

                                  20   the application. Because the application is for discovery, and not one of the enumerated matters in

                                  21   28 U.S.C. § 636(b)(1)(A), the court is compelled to review the magistrate judge’s order under the

                                  22   “clearly erroneous or contrary to law” standard of review—not under de novo review.

                                  23          This standard of review is highly deferential to a magistrate judge’s decision. See United

                                  24   States v. Abonce-Barrera, 257 F.3d 959, 969 (9th Cir. 2001) (“[T]he text of the Magistrates Act

                                  25   suggests that the magistrate judge’s decision in such nondispositive matters is entitled to great

                                  26   deference by the district court.”). The Ninth Circuit has stated that a reviewing district judge “may

                                  27   not simply substitute its judgment for that of the deciding court.” Grimes v. City & Cty. of S.F.,

                                  28   Case No.: 3:19-mc-80062-EJD
                                       ORDER DENYING MOTION FOR DE NOVO REVIEW
                                                                        1
                                   1   951 F.2d 236, 241 (9th Cir. 1991). For Mr. Bush to succeed here, the court must find that the

                                   2   magistrate judge’s order was “clearly erroneous” or “contrary to law.” Id. at 240. The “clearly

                                   3   erroneous” standard applies to factual findings and discretionary decisions. F.D.I.C. v. Fid. &

                                   4   Deposit Co. of Maryland, 196 F.R.D. 375, 378 (S.D. Cal. 2000). “A finding is ‘clearly erroneous’

                                   5   when although there is evidence to support it, the reviewing court, after reviewing the entire

                                   6   evidence, is left with the definite and firm conviction that a mistake has been committed.” United

                                   7   States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). A decision is “contrary to law” when it

                                   8   applies an incorrect legal standard or fails to consider all the elements of an applicable standard.

                                   9   Na Pali Haweo Cmty. Ass’n v. Grande, 252 F.R.D. 672, 674 (D. Haw. 2008). The Court now

                                  10   considers whether the magistrate judge’s order was “clearly erroneous” or “contrary to law.”

                                  11          To obtain discovery for a foreign proceeding pursuant to 28 U.S.C. § 1782, the applicant

                                  12   must first satisfy a three-part test. First, the applicant must show “(1) the discovery sought is from
Northern District of California
 United States District Court




                                  13   a person residing in the district court to which the application is made; (2) the discovery is for use

                                  14   in a proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal

                                  15   or an interested person.”̈ In re Ex Parte Application Varian Med. Sys. Int’l AG, 2016 WL

                                  16   1161568, at *2 (N.D. Cal. Mar. 24, 2016) (quotation and citation omitted). But, the Supreme

                                  17   Court has “explained that Section 1782 ‘authorizes, but does not require, the District Court to

                                  18   provide discovery aid.’” Baxalta Inc. v. Genentech, Inc., 2016 WL 11529803, at *3 (N.D. Cal.

                                  19   Aug. 9, 2016) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 266 (2004)). If

                                  20   an applicant can meet the statutory requirements, the Supreme Court has directed district courts to

                                  21   exercise discretion based on the four, non-exhaustive factors:

                                  22                  (1) whether the “person from whom discovery is sought is a
                                                      participant in the foreign proceeding”; (2) “the nature of the
                                  23                  foreign tribunal, the character of the proceedings underway abroad,
                                                      and the receptivity of the foreign government or the court or
                                  24                  agency abroad to U.S. federal-court judicial assistance”; (3)
                                                      whether the discovery request is an “attempt to circumvent proof-
                                  25                  gathering restrictions or other policies of a foreign country or the
                                                      United States”; and (4) whether the discovery requested is “unduly
                                  26                  intrusive or burdensome.”
                                  27   In re Ex Parte Apple Inc., 2012 WL 1570043, at *1 (N.D. Cal. May 2, 2012) (quoting Intel, 542

                                  28   Case No.: 3:19-mc-80062-EJD
                                       ORDER DENYING MOTION FOR DE NOVO REVIEW
                                                                        2
                                   1   U.S. at 264-65). Thus, a district court may still deny or limit an application that satisfies the

                                   2   statutory factors, if it does not merit an exercise of discretion.

                                   3           Here, the magistrate judge denied Mr. Bush’s application because (a) he failed to satisfy

                                   4   the first statutory factor, and (b) the first and fourth discretionary factors “weigh[ed] heavily

                                   5   against granting the application,” so that “[e]ven if Mr. Bush’s application satisfied the minimum

                                   6   statutory requirements of Section 1782, the court would exercise its discretion to deny the

                                   7   application.” Dkt. 6 at 9.

                                   8           The Court first considers the magistrate judge’s ruling on the first and fourth discretionary

                                   9   factors. As to the first factor, the magistrate judge reasoned: “Mr. Bush says that Cardtronics,

                                  10   BlackRock, and Fiserv are all involved in the Mexican lawsuit. As such, the Mexican court can

                                  11   itself order any discovery of them that it deems appropriate. This factor weighs against granting

                                  12   the application.” Id. at 8. Mr. Bush did not address the magistrate judge’s ruling on this factor in
Northern District of California
 United States District Court




                                  13   his motion for review. The Court agrees with the magistrate judge; the magistrate judge’s

                                  14   reasoning here is neither clearly erroneous nor contrary to the law.

                                  15           On the fourth factor, the magistrate judge found that “Mr. Bush’s sixteen requests are

                                  16   broad and do not appear to be tailored to his dispute with Cardtronics: they include (among other

                                  17   things) requests for all correspondence related to the ATM business in Mexico and/or the

                                  18   Caribbean (without further limitation) and for the Recipients’ internal discussions about how to

                                  19   respond to Mr. Bush’s prior complaints (which are presumptively confidential).” Id. at 8-9.

                                  20   Accordingly, the magistrate judge found that fourth factor weighed against granting the

                                  21   application. Id. at 9. In his motion, Mr. Bush broadly argues that the requested documents are not

                                  22   protected from discovery, that the companies at issue are publicly held, and that the requests are

                                  23   “of direct and subsequent connection” to his claims. Dkt. 7 at 3-4. The Court is not persuaded.

                                  24   The requests seek, for example, “all correspondence between [defendants’] organizations, via

                                  25   employees, subsidiaries, associates, representatives, or directors pertaining to Cardtronics Inc or

                                  26   Cardtronics Mexico or any other associated third party company in regard to the ATM business in

                                  27   Mexico and/or the Caribbean.” Dkt. 1 at 4. The breadth of this request is staggering. The Court

                                  28   Case No.: 3:19-mc-80062-EJD
                                       ORDER DENYING MOTION FOR DE NOVO REVIEW
                                                                        3
                                   1   agrees with the magistrate judge that the discovery requests are unduly burdensome and intrusive.

                                   2   Accordingly, the magistrate judge’s ruling was not clearly erroneous or contrary to law.

                                   3           Finally, the Court agrees that these two factors weigh so heavily against granting Mr.

                                   4   Bush’s application that it should be denied even if he could satisfy the three-prong test of the

                                   5   statutory requirements. See Dkt. 6 at 9. Accordingly, the Court does not consider the magistrate

                                   6   judge’s finding as to the first statutory factor.

                                   7           The motion for de novo review is denied.

                                   8           IT IS SO ORDERED.

                                   9   Dated: May 6, 2019

                                  10                                                       ______________________________________
                                                                                           EDWARD J. DAVILA
                                  11                                                       United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 3:19-mc-80062-EJD
                                       ORDER DENYING MOTION FOR DE NOVO REVIEW
                                                                        4
